At the time defendants moved to set aside the information of July 2, 1952, there were not pending against defendants two informations. The predicate for a motion under section 292-a of the Code of Criminal Procedure was therefore lacking. There was no prejudice to defendants in the handling of the informations and there is no reason why it should result in their release from prosecution. Order unanimously reversed and the informations reinstated. Concur — Peck, P. J., Cohn, Breitel and Rabin, JJ. [See post, p. 964.]